GRAVES, Judge.
Appellant was convicted of murder without malice, and by the jury assessed a penalty of two years in the penitentiary.
There is no statement of facts found in the record. In such an absence we are unable to say whether there was error in the trial court’s refusal to charge on certain omissions complained of by appellant in his objections to the court’s charge. As we are able to view such charge, the same appears to be a proper charge under the allegations in the indictment, and without a statement of facts we can go no further.
The judgment is affirmed.